                                               Matt Mead
                                               David A. Wilkinson
                                               Landye Bennett Blumstein LLP
                                               701 W. 8th Ave, Ste. 1200
                                               Anchorage, AK 99501
                                               Tel: (907) 276-5152
                                               Fax: (907) 276-8433
                                               Email: mattm@lbblawyers.com
                                               Email: davidw@lbblawyers.com

                                               Attorneys for Proposed Intervenor-Defendants
                                               Enstar Natural Gas Company, a division of SEMCO Energy, Inc., and Alaska
                                               Pipeline Company
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                   IN THE UNITED STATES DISTRICT COURT
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                                          FOR THE DISTRICT OF ALASKA


                                               ALASKA RAILROAD CORPORATION,

                                                                  Plaintiff,                           Case No. 3:20-cv-00232-JMK

                                                            vs.                                         [PROPOSED] ORDER
                                                                                                       GRANTING MOTION OF
                                               FLYING CROWN SUBDIVISION                                ENSTAR NATURAL GAS
                                               ADDITION NO. 1 AND ADDITION NO.                       COMPANY, A DIVISION OF
                                               2 PROPERTY OWNERS                                     SEMCO ENERGY, INC., AND
                                               ASSOCIATION,                                         ALASKA PIPELINE COMPANY
                                                                                                         TO INTERVENE AS
                                                                  Defendant.                               DEFENDANTS



                                                      Before the Court is the Motion of ENSTAR Natural Gas Company, a division

                                               of SEMCO Energy, Inc., and Alaska Pipeline Company (collectively, ENSTAR) to

                                               Intervene as Defendants or, in the Alternative, to Participate as Amici Curiae.


                                               [PROPOSED] ORDER GRANTING MOT. OF ENSTAR NATURAL GAS CO., A DIV. OF SEMCO    PAGE 1 OF 3
                                               ENERGY, INC., & ALASKA PIPELINE CO. TO INTERVENE AS DEFENDANTS
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK
                                               Because ENSTAR has demonstrated that it meets the grounds for intervention as a

                                               matter of right, as well as for permissive intervention, under Federal Rule of Civil

                                               Procedure 24, its motion is granted.

                                                      ENSTAR meets the criteria for intervention as a matter of right under Rule

                                               24(a)(2). Its application is timely and will cause no prejudicial delay. Because

                                               Plaintiff has required ENSTAR to enter a permit agreement and pay rent based on the

                                               same claim to exclusive use it seeks to litigate here, ENSTAR has a protectable
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               interest in the property or transaction at issue in this matter that will be impacted or
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               impaired if the case moves ahead without it. As a public natural gas utility that has

                                               been subject to permit and rent requirements from Plaintiff, ENSTAR’s interests are

                                               not adequately represented by the parties.

                                                      ENSTAR also satisfies each of Rule 24(b)’s conditions: (1) ENSTAR raises a

                                               common question of law or fact with the main action, namely Plaintiff’s claim to

                                               exclusive use easements; (2) the requirement of an independent ground for

                                               jurisdiction is satisfied since ENSTAR seeks to intervene as a defendant and the

                                               Plaintiff has pleaded federal question jurisdiction; and (3) ENSTAR’s motion is

                                               timely.1

                                                      ENSTAR’s intervention will allow the Court to resolve, in a single action, the

                                               broader dispute over Plaintiff’s claimed easement rights, allowing for a more




                                               [PROPOSED] ORDER GRANTING MOT. OF ENSTAR NATURAL GAS CO., A DIV. OF SEMCO     PAGE 2 OF 3
                                               ENERGY, INC., & ALASKA PIPELINE CO. TO INTERVENE AS DEFENDANTS
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK
                                               complete development of the underlying factual issues, the efficient use of judicial

                                               resources, and the just resolution of the matter.

                                                         Because the Court grants ENSTAR’s motion to intervene, it does not need to

                                               address ENSTAR’s alternative request to participate in an amicus capacity.

                                                         For the foregoing reasons, ENSTAR’s motion to intervene is GRANTED.



                                                         DATED ______, 20__                 _____________________________
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                                            JOSHUA M. KINDRED
                                                                                            United States District Judge
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                   Certificate of Service

                                                   I hereby certify that on December 16, 2020, I filed a true and correct copy of the
                                                   foregoing document with the Clerk of Court for the United States District Court –
                                                   District of Alaska by using the CM/ECF system. Participants in Case No. 3:20-cv-
                                                   00232-JMK who are registered CM/ECF users will be served by the CM/ECF
                                                   system.

                                                   LANDYE BENNETT BLUMSTEIN LLP
                                                   By: /s/ Dana Cupp
                                                       Dana Cupp




                                               1
                                                     See Fed. R. Civ. P. 24(b)(2); Freedom from Religion Found., Inc. v. Geithner,
                                               644 F.3d 836, 843 (9th Cir. 2011).
                                               [PROPOSED] ORDER GRANTING MOT. OF ENSTAR NATURAL GAS CO., A DIV. OF SEMCO    PAGE 3 OF 3
                                               ENERGY, INC., & ALASKA PIPELINE CO. TO INTERVENE AS DEFENDANTS
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK
